     PERKINS ASBILL
1    Natalia D. Asbill-Bearor, SBN 281860
     300 Capitol Mall, Suite 1800
2    Sacramento, CA 95814
     Phone:      (916) 446-2000
3    Facsimile: (916) 447-6400
     nasbill@perkinsasbill.com
4
     Attorneys for Plaintiffs
5    SERVICE JOY CORPORATION,
     RAKESH REDDY, ASHIKA REDDY
6

7    SEGAL & ASSOCIATES, PC
     John T. Kinn, SBN 130270
8    400 Capitol Mall, Suite 2550
     Sacramento, CA 95814
9    Phone:      (916) 441-0886
     Facsimile: (916) 475-1231
10   jkinn@segal-pc.com
11   Attorneys for Defendant
     YGM FRANCHISE, LLC
12

13                              UNITED STATES DISTRICT COURT
14         EASTERN DISTRICT OF CALIFORNIA – SACRAMENTO DIVISION
15

16                                                )
     SERVICE JOY COPRORATION;                     )   Case No. 2:18-cv-01237-MCE-EFB
17   RAKESH REDDY, an individual, and             )
     ASHIKA REDDY, an individual,                 )
18                                                )   JOINT STATUS REPORT; ORDER
                  Plaintiffs,                     )   THEREON
19                                                )
           v.                                     )
20                                                )
     YGM FRANCHISE, LLC, a South                  )
21   Carolina Limited Liability Company;          )
     and DOES 1 through 25, inclusive,            )
22                                                )
                  Defendants.                     )
23

24

25         Pursuant to its Minute Order, dated July 26, 2019, the Court has continued
26   its stay of this action to permit the parties time to negotiate an informal resolution
27   to their disputes in multiple states and, if these negotiations did not result in a
28   dismissal, directed the parties to file a further joint status report. Docket No. 28.

                                            -1-
                                     Joint Status Report
1          On October 25, 2019, Plaintiffs Service Joy Corporation, Rakesh Reddy,
2    and Ashika Reddy, and Service Joy, LLC, through their counsel Perkins Asbill,
3    and Defendant YGM Franchise, LLC, through its South Carolina counsel,
4    participated in a mediation in Charleston, South Carolina and reached a
5    settlement. The parties have executed a Settlement Agreement and a Release
6    Agreement calling for, among other things, the voluntary dismissal of this case.
7    The Agreement and Release are being held in trust until a few conditions
8    precedent are satisfied by December 2, 2019. Plaintiffs and their franchised
9    businesses subject to the settlement are located in the State of Washington and
10   Sacramento, California, while Defendant franchisor is located in the State of
11   South Carolina.
12         The parties submit this Joint Status Report and report that they anticipate a
13   request for dismissal will be presented to the Court by December 9, 2019.
14                                         Respectfully submitted,
15   Dated: November 4, 2019               PERKINS ASBILL
16
                                           _/s/ Natalia D. Asbill-Bearor_________
17                                         NATALIA D. ASBILL-BEAROR
18                                         Attorneys for Plaintiffs
                                           SERVICE JOY CORPORATION,
19                                         RAKESH REDDY, ASHIKA REDDY,
                                           SERVICE JOY
20

21   Dated: November 4, 2019               SEGAL & ASSOCIATES, PC
22
                                            /s/ John T. Kinn_________________
23                                         JOHN T. KINN
24                                         Attorneys for Defendant
                                           YGM FRANCHISE, LLC
25

26

27

28


                                         -2-
                                  Joint Status Report
1                                           ORDER
2          In accordance with the foregoing joint report, and good cause appearing,
3    the stay in this action is hereby continued to and including December 31, 2019.
4    If the parties have not presented the Court with a request for dismissal by that
5    date, then the parties are directed to file a further Joint Status Report not later
6    than January 10, 2020.
7          IT IS SO ORDERED.
8
     DATED: November 13, 2019
9
10

11
                                           _______________________________________
12                                         MORRISON C. ENGLAND, JR.
13                                         UNITED STATES DISTRICT JUDGE

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                           -3-
                                   Joint Status Report
